Citation Nr: 9924782	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-20 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a disability of the 
right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
August 1993.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In March 1997, the Board remanded the case 
to the RO for further development including adjudication of 
the intertwined issue of entitlement to service connection 
for a psychiatric disability.  

The record shows that in July 1997 the RO denied entitlement 
to service connection for a depressive disorder and provided 
the veteran and his representative written notice of the 
determination and a copy of the rating decision, a notice of 
appellate rights and a supplemental statement of the case 
(SSOC).  The next pertinent correspondence was the 
representative's written presentation received at the RO in 
June 1999.  An informal hearing presentation from the 
representative in July 1999 also requested that the Board 
remand the issue and raised the theory of secondary service 
connection. 

Although a certification of appeal does not serve to confer 
or deprive the Board of jurisdiction over an issue, the 
veteran must perfect an appeal.  38 C.F.R. §§ 19.35, 20.200 
and 20.302(c).  His failure to do so serves to deprive the 
Board of jurisdiction over the issue of service connection 
for a depressive disorder at this time.  See In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997).  See also 
VAOPGCPREC 9-97.  The recent argument from the representative 
may be accepted as evidence of an application to reopen the 
claim for service connection on a direct basis based on new 
and material evidence. 

From the forgoing discussion, it is the Board's belief that 
there exists a legitimate question of whether a timely appeal 
has been filed on the issue of service connection for a 
depressive disorder.  The Board does not have jurisdiction to 
review the claim in the absence of a perfected appeal.  
38 C.F.R. §§ 20.200, 20.202 and 20.302.  An RO determination 
of nontimely filing of a notice of disagreement or a 
substantive appeal is an appealable issue.  38 C.F.R. 
§§ 19.34, 20.101(c).  The intertwined issue of timeliness of 
appeal is referred to the RO for further 
consideration at this time rather than by remand since the 
Board's jurisdiction over the issue of service connection for 
a depressive disorder is as yet undetermined.  

The matter of service connection for a depressive disorder on 
a secondary basis is referred to the RO for initial 
consideration.  This matter is not considered to be 
inextricably intertwined with the issue of service connection 
for a disability of the right hip.

The Board observes that in the July 1997 rating decision the 
RO granted service connection for right ilioinguinal and 
femoral cutaneous neuritis and thereby satisfied the 
veteran's claim for service connection which had been before 
the Board in March 1997.  The RO in July 1997 advised the 
veteran that a noncompensable rating was assigned for the 
disability, and in June 1999 that he had one year from the 
date of the correspondence to file a notice of disagreement 
with the rating determination.  

The RO explained, in essence, that current legal standards 
required the filing of a notice of disagreement with the 
disability rating determination coinciding with the grant of 
service connection as the original issue of service 
connection, and the subsequent rating after service 
connection had been granted, were separate issues.  A notice 
of disagreement with the initial evaluation for right 
ilioinguinal and femoral cutaneous neuritis is not, as yet, 
of record.  


FINDING OF FACT

The claim of entitlement to service connection for a right 
hip disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
hip disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show in May 1989 a report of pain 
from pulled muscles a month previously, and the assessment of 
muscle strain after examination that found a full range of 
motion for the right lower extremity and no pain with hip 
motion.  Physical therapy assessments in May and June 1989 
showed suspected right hip flexor strain and rule out hip 
flexor strain.  An X-ray of the right hip and pelvis in June 
1989 was interpreted as showing an intact appearing femur.  
In July 1989, follow up for right hip pain at the physical 
therapy service showed an assessment of rule out hip flexor 
strain versus stress reaction of the femoral neck.  
Orthopedic consultation for right inguinal/hip pain in August 
1989 showed an assessment of no abnormality seen after 
examination found active range of motion, no palpable 
abnormality and negative straight leg raising and hip 
percussion.  

Reevaluation by X-ray of the veteran's right hip in February 
1990 was reported as showing no significant abnormalities.  
The right hip pains were noted to have been assessed several 
times previously with no positive results and the current 
impression of questioned psoas tenderness/strain was made 
after an examination was positive for some tenderness with 
flexion of the hip against resistance.  A follow up 
evaluation several days later found full range of motion of 
the hip, a normal sensory examination and the impression was 
of a normal examination.  In March 1990 right hip pain 
complaints and no change in symptoms were reported.  

An evaluation of right hip pain complaints early in April 
1990 included an assessment that significant hip disease 
seemed unlikely and an early inguinal hernia was deemed a 
possibility after he was found to have full range of motion, 
no muscle wasting and normal X-ray.  

Later in April the finding of right inguinal hernia in 
evaluating his groin pain complaints along the inner thigh 
and ilioinguinal nerve led to elective surgical repair at 
that time.  Right inguinal pain complaints in February 1991 
were assessed as a possible recurrence of hernia with the 
examiner reporting a good range of motion of the hip, and in 
March 1991, complaints of hip and back pain were assessed as 
musculoskeletal back pain.   

In May 1992 the veteran's right thigh and groin pain 
complaints were assessed as probable scarring around the 
inguinal ligament/nerve.  A referral notation in September 
1992 mentioned chronic groin/hip pain.  A September 1992 
clinical evaluation included right hip pain in the assessment 
after an examination that found a full range of motion, no 
discoloration or tenderness and 5/5 muscle strength and X-ray 
of the right hip that was interpreted as showing no fracture 
or dislocation.  An orthopedic consultation found no hip pain 
with rotation or range of motion, and the impression was of 
right side groin pain not associated with the hip, but more 
associated with a probable sprained muscle pain inguinal 
canal contents pain.  

In October 1992 the veteran's complaint of hip pain that 
burned with heavy lifting or activity but with no history of 
trauma was assessed as bursitis versus musculoskeletal 
disorder, ligamentous in nature, after examination found 
clicking or snapping of the anterior thigh at the insertion 
of the muscles to the pelvic girdle and tenderness to 
palpation over the anterior right thigh.  Later in October 
right hip discomfort was mentioned in connection with his 
seeking a physician's reevaluation of a profile.

In early November 1992 it was reported that the veteran had a 
history of right hip pain, originally associated with 
inguinal hernia, and evaluated by surgery and orthopedics 
with a diagnosis being chronic right inguinal ligamentous 
sprain/hip flexor muscle strain.  A surgical clinic 
examination showed an impression of chronic groin pain 
existing prior to hernia repair.  An orthopedic service 
record entry showed an assessment of the veteran's problem as 
not an orthopedically treatable one.  



Later in November the veteran was seen at the physical 
therapy service with a provisional diagnosis of chronic right 
hip pain, and where the pertinent history since 1989 was 
recounted.  The assessment was chronic right hip pain of 
undetermined etiology after examination found diffuse 
tenderness of the right anterior hip, and active range of 
motion was within normal limits with marked anterior hip pain 
on full flexion.  The examiner expressed uncertainty as to 
whether hip flexor strain was secondary to other complaints 
during the examination.  

The anesthesia service examiner in December 1992 opined that 
the veteran's inguinal/hip pain complaints were linked to 
chronic groin pain from neuralgia of the iliohypogastric, 
ilioinguinal and genitofemoral nerves.  Physical therapy 
follow up for right hip pain found the active range of motion 
within normal limits with right groin pain on full flexion.  
The examiner concurred with the anesthesia diagnosis of 
neuralgia of the right groin area.  A pelvic magnetic 
resonance imaging (MRI) evaluation found an unremarkable 
pelvis with distinctly normal bones and muscles being noted.  
A separation medical examination in December 1992 reported 
normal lower extremities on the clinical evaluation and right 
inguinal canal tenderness, and the medical history 
elaboration mentioned chronic right groin pain of 
undetermined etiology.  

The surgical opinion in January 1993 concurred with the 
recent anesthesia service diagnosis for the veteran's medial 
thigh and groin pain complaints, and a neurological 
examination and evaluation were reported as being within 
normal limits with an impression of no neurologic etiology 
for his chronic right groin pain.  A March 1993 orthopedic 
consultation noted the three-year history of minor right hip 
pain that had its onset with running, and reported an 
impression of chronic bursitis of the right hip flexors after 
examination that found a full and pain free range of motion, 
and mild tenderness of the lesser trochanter about the same 
as on the left side.  

The medical board evaluation in March 1993 shows that the 
veteran's main complaint of chronic right groin pain and 
right medial thigh pain since 1989 had led to a complaint of 
almost constant pain in the right groin and proximal thigh 
that was exacerbated by running.  He reportedly had been 
found with no objective findings during previous orthopedic 
and surgical evaluations.  The current physical examination 
found inguinal ligament pain with equal and normal strength 
in the leg and thigh, including all muscle groups around the 
hip and a grossly normal neurologic examination in the area.  

The medical board in summarizing the previous consultation 
history noted the finding of bursitis in connection with 
right hip pain complaints.  The medical board diagnosis of 
nonspecific neuralgia affecting the ilioinguinal and 
genitofemoral nerves without obvious muscular disability was 
concurred in by a physical evaluation board in April 1993.  

On a VA examination in September 1993 in connection with the 
veteran's initial application for compensation, an examiner 
reported that the veteran gave a long and somewhat 
complicated history involving the right hip area and 
complained of still being supersensitive in the area with 
burning and pain that was aggravated by activity and improved 
with rest.  He also reported intermittent anterior thigh 
aching and a sensation that it was "going to sleep".  

The examiner reported that the veteran was able to flex the 
hip to 125 degrees and abduct the hip to 45 degrees.  The 
diagnosis was history of chronic pain involving the hip and 
groin area with normal hip examination.  The examiner did not 
order further tests after noting the veteran's report of 
recent normal X-ray and nerve conduction and other diagnostic 
radiology.

The veteran received further VA examination after expressing 
dissatisfaction with the September 1993 evaluation.  A VA 
examiner in December 1993 reported the veteran's reference to 
the diagnosis of iliopsoas strain that could be demonstrated 
with a MRI.  

The veteran was found to have a full range of motion of the 
right hip and he was not irritable in any position, although 
he had some minimal discomfort with "hypertension" of his 
groin where he was also exquisitely tender to palpation in 
several places.  The examiner obtained a MRI to evaluate a 
tear of the right iliopsoas and the impression was of a 
normal right iliopsoas.  

VA medical records show and an examiner in September 1993 
assessed muscular pain of the right hip and rule out 
degenerative post-traumatic changes.  On further evaluation 
in October 1993, the assessment was of an active trigger 
point in the iliopsoas muscle status post injury, probable 
scarring in the iliopsoas.  In December 1993, the veteran was 
found to have a full range of motion of the right hip but 
with pain on resisted hip flexion, and subjective decreased 
light touch sensation on the lateral right scrotum.  The 
impression was possible chronic nerve entrapment.  

Contemporaneous treatment records received from E. W., M.D., 
report in October 1993 the veteran's history of right 
iliopsoas strain in 1989 that resulted in chronic pain with 
flexion of the hip with burning of the medial aspect of the 
thigh and in the groin, and currently pain there and weakness 
with ambulating.  The veteran was found to have a symmetric 
gait without limp, hip flexion to 90 degrees causing pain, 
nontender passive motion of the hip except with pain on 
external rotation and flexion, 4/5 hip flexor strength 
associated with burning pain in the medial aspect of the 
thigh.  The assessment was history of iliopsoas strain with 
chronic groin and medial thigh pain and weakness in hip 
flexion. 

A VA consulting physician in February 1994 advised the 
veteran of the normal diagnostic radiology, and that no 
syndrome known of would be related to his symptoms. The 
consultant opined, in essence, that the veteran's problem was 
not reasonably treated from an orthopedic point of view and 
that he might consider a psychiatric assessment.  In late 
1994 there was an assessment of right buttock pain of 
undetermined etiology.  In early 1995 there was no assessment 
for a complaint of increased hip pain related to playing 
golf.

On a VA electromyography evaluation in 1995 the veteran 
reported episodes of right leg pain.  He was found to 
ambulate well and have no obvious problem with the right leg 
to inspection and range of motion, which were normal, as was 
the nerve conduction of the right lower leg and the 
electromyogram from the hip down.  

The examiner suspected a nonneurological or 
nonmusculoskeletal problem, and opined that the veteran 
appeared to derive considerable secondary gain in confounding 
physicians and having a problem that seemed difficult to 
diagnose.  The assessment was chronic episodic pain of the 
right lower extremity of unknown etiology and normal 
electrical study at this time.  The examiner confirmed that 
the iliopsoas muscle was among those tested.   Other VA 
records show he was observed on a number of occasions though 
1997 for various pain complaints including the right hip.

Pursuant to the Board remand the veteran received several VA 
examinations in 1997.  A VA psychiatric examiner reported no 
mental disorder and also listed chronic hip pain of unknown 
etiology in the multiaxial impression.  A neurology 
consultant reported that straight leg raising, flexion, 
abduction, extension and rotation of the hips revealed no 
pain at maximum range of motion.  Based upon other findings, 
the consultant's impression was of irritation of the lateral 
femoral cutaneous nerve distribution, and alteration in the 
ilioinguinal nerve sensation linked to irritation of the 
nerves at the inguinal ligament. 

The orthopedic consultant reported obtaining history from the 
veteran and a review of two large charts, and noted the 
veteran's complaint of constant right groin pain in the right 
anterior hip area, and some numbness and tingling on the 
anterolateral thigh region, and the medial aspect of the 
thigh in the proximal third of the femur.  

The examiner reported that the veteran walked with a normal 
gait and could walk on his heels and toes without gross 
weakness and he performed deep knee bends without any 
apparent discomfort.  The examiner reported that the veteran 
had a full range of motion of the right hip based upon the 
reported ranges of motion in flexion, hyperextension, 
adduction, abduction and internal and external rotation.  


The examiner commented upon the recent neurology examination 
findings and also noted recent X-ray of the hip was 
essentially negative for any significant bone or joint 
pathology, there being no evidence of old or recent fracture 
or arthritic changes in either hip.  Previous X-rays were 
compared and found to show a normal hip.  The diagnosis was 
normal right hip and pain in the right groin, etiology 
undetermined.  

It was the examiner's belief that the veteran's right groin 
pain was not due to any problem with his right hip area.  The 
examiner concurred with the neurology impression of a 
neuritic compression of the ilioinguinal and right lateral 
femoral cutaneous nerve.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994);  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for a right 
hip disability must be denied as not well grounded.


The veteran's recollections of hip pain in service and the 
presentation thereafter cannot reasonably be questioned.  The 
Board notes that chronic bursitis of the right hip was 
reported in service but it was not found on a separation 
medical examination or a medical board evaluation several 
months later.  Nor was it found on an initial VA examination.  
Therefore, there was a legitimate question regarding 
chronicity.  

Significantly post service VA medical reports have not 
confirmed a chronic disability of the right hip.  The 
competent medical evidence of record does establish a 
relationship to service for nerve compression as recently 
recognized by the RO decision in 1997.  The veteran's right 
hip complaints appear to have coincided with the neurologic 
disability suspected in service but only recently confirmed.  

VA examiners in 1997 and previously in 1993 and 1994 
described the factors that would plausibly rule out a 
disability of the right hip for the veteran's complaints.  
There was Dr. Ws identification of symptoms in 1993 that did 
not rule in a chronic right hip disability.  It is important 
to note there is currently no competent evidence to rule in a 
chronic right hip disability and VA examiners, most recently 
in 1997, offered evidence against the claim that the Board 
finds highly probative as consideration was given to the 
veteran's history as well as current objective examination.  

The recent examination appears to offer a plausible basis for 
no chronic right hip disability.  The conclusions of the 
examiners in 1997 and earlier in 1993 and 1994 appear to have 
been based on a fair consideration of the material evidence, 
and to reflect significant knowledge and skill in analysis of 
the pertinent data.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Examiners in 1993 and 1997 reported a normal right 
hip and a consultant's reports in 1993 and 1994 did not offer 
evidence to reasonably question the normal right hip finding 
made at that time.  

The Board finds that the evidentiary record does not support 
the claim of entitlement to service connection for a 
disability of the right hip.  The veteran has not advised the 
Board of the existence of a comprehensive examination since 
the 1997 examination that would be material to the matter at 
issue.  Currently a chronic disability of the right hip not 
accounted for in the recent RO determination of service 
connection is not shown by competent evidence.

The Board notes that the veteran has not submitted any 
competent medical evidence to show that he has a chronic 
acquired disorder of the right hip which on the basis of 
competent medical authority has been linked to his service.  
In other words, his claim is predicated on his own lay 
opinion.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Grivois, the appellant's lay 
opinion is an insufficient basis upon which to find this 
claim well grounded.  The veteran is clearly making an 
assertion beyond his competence to do so.  Espiritu, King.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded him greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a disability of the right hip.  

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical or other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for a right hip 
disability is not well grounded, the doctrine of reasonable 
doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a disability of the 
right hip, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

